Citation Nr: 1825224	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased disability rating for service-connected lumbosacral strain with scoliosis, presently rated as 10 percent disabling.

2. Entitlement to service connection for status-post Graves' disease with residual hypothyroidism.

3. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to July 1992.  He has confirmed service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that in his October 2014 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge to be held via live videoconference.  In February 2017, the Veteran submitted a statement withdrawing that request and asking that the claims be forwarded to the Board to be decided on the merits.  

The Veteran initially filed a claim for service connection of PTSD.  The Court of Appeals for Veteran's Claims (Court) has held that a claim for PTSD encompasses a claim of service connection for all psychiatric disabilities which may account for the claimant's reported symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the claim on appeal to one for service connection of an acquired psychiatric disorder, claimed as PTSD.  
The issue of entitlement to an increased rating for service-connected lumbosacral strain with scoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's status-post Graves' disease with residual hypothyroidism is at least as likely as not related to his service in Southwest Asia.

2. The Veteran has a present diagnosis of other specified trauma and stressor related disorder, which is at least as likely as not related to his in-service stressors; his diagnosed depression is etiologically linked to his service-connected low back disorder and residuals of Graves' disease.  


CONCLUSIONS OF LAW

1. The criteria for service connection of status-post Graves' disease with residual hypothyroidism have been met.  38 U.S.C. §§ 1110, 1117 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2017).

2. The criteria for service connection of a psychiatric disability diagnosed as other specified trauma and stressor related disorder have been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Given the positive outcome of the below decision, any failure on VA's part in complying with the duty to notify or assist would constitute harmless error.  

Service Connection

The Veteran seeks service connection for status-post Graves' disease with residual hypothyroidism, and an acquired psychiatric disorder, claimed as PTSD.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2017).

If a Veteran served in the Southwest Asia theatre of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317, which provides that service connection may be warranted for such Gulf War veterans who exhibit objective indications of "a qualifying chronic disability" that became manifest during active military, naval, or air service in the Southwest Asia theatre of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021. 38 C.F.R. § 3.317 (a)(1) (2017). 

For purposes of such presumptive service connection, there are two types of qualifying chronic disabilities: (1) an undiagnosed illness, and (2) a medically unexplained chronic multisymptom illness. 38 C.F.R. § 3.317 (a)(2).  (Presumptive service connection may also be available for certain diagnosed infectious diseases. 38 C.F.R. § 3.317 (c). As that pathology is not indicated by the evidence of record, that theory of service connection will not be addressed at this time). 

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9  (2004). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A "medically unexplained multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(3)(ii).  A chronic multisymptom illness of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10 gastrointestinal signs or symptoms; (110 cardiovascular signs or symptoms; (2) abnormal weight loss; (and 13) menstrual disorders. 38 C.F.R. § 3.317(b).
 
The Board finds that service connection should be granted for both disabilities. 

The Veteran was diagnosed in 2010 with Graves' disease, for which he required radioactive iodine therapy, with resulting lifelong hypothyroidism.  A VA "general medical" examination was conducted in January 2011.  The Veteran's Graves' disease and other associated symptoms were noted, to include cold intolerance, insomnia, arthralgias, kidney stones, occasional rash, tremor, forgetfulness, mental sluggishness, irritability, decreased concentration, anxiety, and depression.  The examiner stated that the Veteran's Graves' disease is a diagnosable chronic multisymptom illness with a partially explained etiology.  The examiner opined that the disability was less likely related to any specific exposure event in Southwest Asia because there is no conclusive evidence of exposure in Southwest Asia being related to Graves' disease per a review of the literature.  

Subsequent to that examination report, the Veteran submitted a November 2017 opinion by a Dr. S.M., MD.  The examiner reviewed the complete claims file, to include his prior VA examination, statements from the Veteran and his spouse, and ongoing treatment records.  Dr. S.M. explicitly disagreed with the January 2011 examiner's conclusion.  He noted the Veteran's diagnosis of Graves' disease with subsequent hypothyroidism, as well as his other symptoms, to include tremor, headaches, exhaustion, cognitive dysfunction, rashes, arthralgias and myalgias, and diarrhea.  He concluded that his multisymptom illness is a textbook description of "Gulf War Syndrome."  He stated that, although it may be impossible to pinpoint precise cause and effect in this case, it is clear that the Veteran was exposed to a highly toxic environment during his service in Southwest Asia.  He stated that none of the proposed causes have been proven to be causative of any of his symptoms, including Graves' disease.  However, several studies reviewed in the Institute of Medicine's "Gulf War and Health" strongly suggest a link between exposure to Gulf War toxins and thyroid disorders.  Therefore, it is his opinion that the Veteran's symptoms constitute a preponderance of evidence of toxic exposure of unknown origine in common with other Gulf War veteran's manifesting similar symptoms.  Graves' disease is presumed to come about due to modification of the T-cell function, which is one of the proposed mechanisms of Gulf War Syndrome.  In light of this, the Veteran's Graves' disease is as likely as not to have been caused by his infantry service in Southwest Asia.  

Upon review, the Board finds the November 2017 opinion by Dr. S.M. to be more persuasive than the 2011 VA examiner's opinion.  The 2017 opinion was rendered in contemplation of the Veteran's complete medical history, and provides a more detailed explanation for its conclusion, to include citation to multiple studies/reports which propose a medical nexus between thyroid disorders and toxic exposures in Gulf War veterans.  This is opposed to the 2011 opinion which merely states that a review of the literature doesn't support such a possible nexus.  At the very least, the Board is satisfied that the 2017 opinion is sufficient to put the available evidence in relative equipoise as to whether the Veteran's Graves' disease and residuals thereof were caused by his Gulf War service.  As such, the Board will resolve the benefit of the doubt in favor of the Veteran and grant service connection for status-post Graves' disease with resulting hypothyroidism.  

Turning to the Veteran's claim for an acquired psychiatric disability, that claim has been denied by the RO because he does not have a present diagnosis of PTSD.  As addressed above, a claim for PTSD includes a claim for any and all other psychiatric diagnoses which may account for the claimant's reported symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

For his part, the Veteran has reported multiple in-service stressors, to include service on burial duty of enemy soldiers, instances of fear over artillery or chemical attack, and one training mission where the Veteran was almost hit by a moving vehicle (the Veteran has provided a military report of that incident).  

The Veteran was afforded an initial PTSD examination in September 2011.  At that time, the examiner noted symptoms of PTSD, but declined to give a diagnosis of that disability, because the Veteran did not meet the diagnostic criteria for PTSD.  The Board finds that this examination was inadequate for several reasons.  First, the examiner concluded that he did not have an in-service stressor upon which a diagnosis could be linked.  Here, the Board observes that the only "stressor" acknowledged by the examiner was the Veteran's report of occasionally conducting burial duty during service.  Subsequent statements from the Veteran include other potential stressors, including those which may result in the fear of terroristic activity.  Nonetheless, although stating that no stressor was available, the examiner then indicated that the Veteran did experience, witness or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  Ultimately, despite noting a stressor and symptoms of PTSD, the examiner determined that the Veteran does not meet the criteria for that diagnosis because there was no evidence that the symptoms cause clinically significant distress or impairment.  Ultimately, the Board finds it unclear how the examiner concluded that any diagnosis could not be made, despite the symptoms reported by the examiner.  Essentially, the examiner declined to diagnose PTSD, because the threshold criteria could not be met, but then declined to provide any further diagnosis which might account for those symptoms.  The Board does acknowledge that the Veteran was also diagnosed with depression which he found was secondary to his diagnosed Graves' disease, however this diagnosis does not account for his recorded PTSD-like symptoms.  Because a diagnosis was not given, a nexus opinion was omitted from that examination.  

VA and private treatment records associated with the claims file since that time show ongoing treatment for PTSD-like symptoms, although not going so far as to actually diagnose PTSD.  

An April 2014 examination report by a private licensed clinical psychologist, Dr. C.J., Ph.D., gave a diagnosis of PTSD and unspecified depression.  The examiner concluded, after an in-person examination of the Veteran, that his current presentation and reported history suggests that he developed PTSD symptoms in response to his time in the military from 1990 to 1992.  He reported that his depressive symptoms were more likely related to his various physical injuries, particularly related to difficulty with his wrists and repeated surgeries.  

In October 2017, the Veteran obtained a private medical evaluation by a Dr. C.R., Ph.D., a licensed clinical psychologist.  The private psychologist reviewed all records pertinent to the claim, to include his outpatient mental health records, the 2011 VA examination report, and written statements from the Veteran, as well as his fellow service members and spouse.  The examiner ultimately concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  Nonetheless, she concluded that posttraumatic symptoms consistent with the Diagnostic and Statistical Manual, 5th Edition (DSM-5) are recorded throughout the record, and therefore a diagnosis of "other specified trauma- and stressor-related disorder," which accounts for what she describes as "subthreshold PTSD" is supported by the record.  Essentially, although he does not meet the diagnostic criteria for PTSD, he does meet the criteria for this other acquired psychiatric disability.  She then concluded that it is more likely than not that his other specified trauma- and stressor-related disorder is related to his service in Southwest Asia.  She further concluded that his posttraumatic symptoms have contributed to his depressive symptoms, a separate diagnosis which she found related to his other service-connected disabilities (namely his back disability, and his Graves' disease for which the Board has also granted service connection, above).  Ultimately, the Board finds no other evidence which would contradict this examination report.  Although the 2011 VA examiner concluded that a diagnosis of PTSD did not exist, no other diagnosis was considered which might account for his posttraumatic symptoms and no negative etiology opinion was given.  The 2017 opinion was rendered by a licensed clinical psychologist in contemplation of all evidence of record.  As such, the Board finds it persuasive.  

In sum, the Veteran's depression has been etiologically linked to his service-connected Graves' disease and his service-connected low back disability.  Further, he has been diagnosed with other specified trauma- and stressor-related disorder, which an examiner has concluded is at least as likely as not related to his overseas service during the Gulf War.  As such, affording the Veteran the benefit of the doubt, service connection for an acquired psychiatric disorder, claimed as PTSD, and diagnosed as other specified trauma- and stressor-related disorder and depression, is granted.  


ORDER

Service connection for status-post Graves' disease with residual hypothyroidism is granted.

Service connection for an acquired psychiatric disorder, diagnosed as other specified trauma- and stressor-related disorder and depression, is granted.  


REMAND

Concerning the claim for an increased rating for a lumbar spine disability, the Veteran was most recently afforded a VA examination in connection with that claim in January 2011, over seven years ago.  Since that time, the Veteran has submitted statements indicating that his disability has worsened in nature.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that when a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination should be conducted).  The Board further notes that the January 2011 examination does not meet the criteria for an adequate examination per the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, a new VA examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim remaining on appeal.

2. Schedule the Veteran for an examination in connection with his increased rating claim for lumbosacral strain with scoliosis.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner is requested to provide a complete description of the Veteran's low back disability, to include loss of range of motion (expressed in degrees of motion lost), evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, intervertebral disc syndrome, or ankylosis, if found.  

All findings should include range of motion testing in active and passive motion, and in weight bearing and non-weight bearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also carefully address any additional factors such as pain, weakness, fatigability, or incoordination evidenced in the examination, or per the Veteran's own report (the examiner is notified that the Veteran is competent to testify as to observable symptomatology such as pain).  A description of how the disability affects the Veteran's activities of daily living should be included. 

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied or not be granted in full, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


